Fourth Court of Appeals
                               San Antonio, Texas
                                      March 5, 2014

                                   No. 04-13-00681-CV

                    IN THE INTEREST OF O.L.R.M., Minor Child,

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-10434
                       Honorable Antonia Arteaga, Judge Presiding


                                     ORDER
       The Appellee’s Opposed Second Motion to Extend Time to File Brief is GRANTED.
The appellee’s brief is due on March 21, 2014.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of March, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court